Citation Nr: 1105795	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
systolic hypertension prior to January 7, 2010.

3.  Entitlement to an initial rating in excess of 20 percent for 
systolic hypertension from January 7, 2010.

4.  Entitlement to an initial rating in excess of 30 percent for 
aortic stenosis/congenitally bicuspid aortic valve.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  While in August 2008 the Veteran requested a Central 
Office hearing, he thereafter withdrew that request in October 
2008. Therefore, Board adjudication of the current appeal may go 
forward without scheduling the Veteran for a hearing.

The Veteran was afforded a hearing before a decision review 
officer (DRO) in December 2007.  A copy of the transcript has 
been associated with the record.

In September 2009, the Board remanded the Veteran's claims.  In 
an October 2010 supplemental statement of the case (SSOC) and 
rating decision, the Appeals Management Center (AMC) continued 
the denial of the Veteran's aortic stenosis and left disability 
claims, and granted the Veteran a 20 percent disability rating 
for the service-connected hypertension effective January 7, 2010.

The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran has clearly expressed his desire to appeal for 
the assignment of a higher evaluation for the service-connected 
hypertension.  Accordingly, the Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

A review of the claims files show that the Veteran's 
representative, in its August 2009 Informal Hearing 
Presentation, raised a claim of entitlement to service 
connection for kidney disease including secondary to his 
already service connected hypertension and/or heart 
disease.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 7, 2010, the Veteran's service-connected 
left knee disability was manifested by pain and minimal 
limitation of motion; the evidence does not show limitation of 
extension 10 degrees or more; limitation of flexion 45 degrees or 
less; locking; ankylosis; recurrent subluxation; lateral 
instability; or impairment of the tibia and fibula manifested by 
malunion of the tibia and fibula.  

2.  The functional equivalent of ankylosis at full extension is 
shown from January 7, 2010.  

3.  Prior to January 7, 2010, the Veteran's service-connected 
aortic stenosis/congenitally bicuspid aortic valve was manifested 
by fatigue and left ventricular ejection fraction greater than 50 
percent.  The evidence did not show more than one episode of 
acute congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope.

4.  From January 7, 2010, the Veteran's service-connected aortic 
stenosis/congenitally bicuspid aortic valve is manifested by a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in fatigue, dyspnea, and syncope.  The evidence does 
not show chronic congestive heart failure, or; workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

5.  Prior to January 7, 2010, the Veteran's service-connected 
hypertension was manifested by diastolic blood pressure readings 
which were predominantly below 110 and systolic blood pressure 
readings which were predominantly below 200.

6.  From January 7, 2010, the Veteran's service-connected 
hypertension is manifested by diastolic blood pressure readings 
which are predominantly below 120.

7.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 10 percent for the service-connected 
degenerative joint disease of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2010).

2.  The criteria for a 30 percent disability rating, and no 
higher, for ankylosis of the Veteran's left knee from January 7, 
2010 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for the Veteran's service-connected aortic stenosis/congenitally 
bicuspid aortic valve prior to January 7, 2010 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2010).

4.  The criteria for a 60 percent disability rating, and no 
higher, for the Veteran's service-connected aortic 
stenosis/congenitally bicuspid aortic valve from January 7, 2010 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2010).

5.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected hypertension prior to January 
7, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).

6.  The criteria for a disability rating in excess of 20 percent 
for the Veteran's service-connected hypertension from January 7, 
2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).

7.  Application of extraschedular provisions for the service-
connected disabilities is not warranted.  38 C.F.R. § 3.321(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected left knee disability, aortic 
stenosis/congenitally bicuspid aortic valve, and hypertension.
 
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in September 2009, the Board remanded these 
claims and ordered either the AMC or agency of original 
jurisdiction (AOJ) to provide proper notice to the Veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA), obtain all 
pertinent VA treatment records and associate them with the 
Veteran's claims folder, and schedule the Veteran for VA 
examinations with respect to his left knee, aortic 
stenosis/congenitally bicuspid aortic valve, and hypertension 
disabilities and associate reports of the examinations with his 
claims folder.  The Veteran's claims were then to be 
readjudicated.  
Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, the Veteran's claims folder 
indicates that multiple attempts to locate outstanding VA 
treatment records were made by the AMC.  Further, the Veteran was 
provided VA examinations for his left knee, aortic 
stenosis/congenitally bicuspid aortic valve, and hypertension 
disabilities and reports of the examinations were associated with 
his claims folder.  The Veteran's claims were readjudicated via 
the October 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in June 2005 and notice with respect to the effective-date 
element of the claim, by a letter mailed in March 2006.  Although 
the March 2006 letter pertaining to the effective-date element of 
the claim was provided in concurrence with the initial 
adjudication of the claims, the Board finds that the Veteran has 
not been prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency and AMC readjudicated the Veteran's claims in 
July 2008 and October 2010 SSOC's.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claims 
would have been different had complete VCAA notice been provided 
at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Board notes that the Veteran notified VA in April 2006 that 
he received treatment for his left knee disability at the 
Williamsburg VA Medical Center. 

Pursuant to the Board's remand instructions in September 2009, 
the AMC attempted to locate all treatment records from the 
Willamsburg VA Medical Center.  However, a May 2010 report 
indicates that a search of VA hospitals did not show any listed 
under that name.  As such, the AMC contacted the Veteran via 
telephone in order to obtain clarification as to the outstanding 
VA treatment records.  However, the Veteran was not able to 
provide sufficient clarification in order for the outstanding VA 
treatment records to be obtained.  As evidenced by the claims 
folder, the Veteran has not provided any additional response as 
to the outstanding VA treatment records.  

Although the absence of VA treatment records is regrettable, the 
Board finds that VA adjudication of the appeal may go forward 
without these treatment records.  Crucially, the AMC attempted to 
locate these records and documented its inability to do so.  
Moreover, the Veteran had an obligation to assist VA in the 
development of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190. 192 (1991) ("the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. 
App. 262 (1993) (while the VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless. In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of their whereabouts.  If he 
does not do so, there is no burden on the VA to "turn up heaven 
and earth" to find him).  The Board's decision to not remand the 
appeal for a second time to obtain these records is supported by 
the fact that it appears that the AMC made a sufficient attempt 
to locate the treatment records, and adequately notified the 
Veteran of its unsuccessful attempt.  Moreover, as discussed 
immediately below, in January 2010 VA obtained a comprehensive 
medical examination which is adequate for the Board to finally 
adjudicate the appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] this 
duty is limited to specifically identified documents that by 
their description would be facially relevant and material to the 
claim").

The Veteran was afforded VA examinations in October 2005 and 
January 2010.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his claims folder, 
reviewed his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's left knee, aortic stenosis, and hypertension 
disabilities under the appropriate diagnostic criteria.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  As indicated above, he withdrew his request 
for a hearing before the Board.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Left Knee Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to an increased rating for his 
service-connected degenerative joint disease of the left knee, 
which is currently evaluated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257 [arthritis, recurrent 
subluxation or lateral instability].  See 38 C.F.R. § 4.27 (2010) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  The competent evidence of 
record indicates that the Veteran has been diagnosed with 
degenerative arthritis of his left knee.  See, e.g., the March 
2010 VA examination report.  Accordingly, because the evidence of 
record indicates arthritis of the Veteran's left knee, the Board 
finds that Diagnostic Code 5003 [arthritis], with further 
consideration of Diagnostic Codes 5260 and 5261 [limitation of 
leg motion], are for application.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257 and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 
14, 1998).  Therefore, a veteran who has both arthritis and 
instability of the knee may be rated separately, provided that 
any separate rating must be based upon additional disability.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

During the period under consideration, the Veteran has not 
specifically reported episodes of either recurrent subluxation or 
lateral instability.  In fact, he denied symptoms such as 
deformity, giving way, instability, weakness, episodes of 
subluxation, locking episodes, or effusion to the January 2010 VA 
examiner.  However, he stated at the December 2007 DRO hearing 
that his knee feels weak when in the process of lifting objects.  

The Board notes that the Veteran is competent to attest to 
experiencing weakness in his knee.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent 
that either recurrent subluxation or lateral instability of the 
Veteran's knee exists.  In particular, upon examination, the 
January 2010 VA examiner indicated no findings of crepitation, 
mass behind the knee, grinding, clicks or snaps, instability, or 
other abnormality.  An X-ray report of the Veteran's left knee 
revealed no evidence of fracture, dislocation, joint effusion, 
significant narrowing of the joint space, or evidence of loose 
bodies in the joint.  Additionally, the Veteran did not report 
either subluxation or instability to the October 2005 VA 
examiner, and the examiner pertinently noted upon examination 
that the Veteran's knee was stable.  Although an anterior 
cruciate ligament protecting brace was suggested by D.A., M.D., 
in March 2010, and cartilage irregularities as well as 
crepitation in the left knee were noted upon examination at that 
time, there was no documentation of either episodes of 
subluxation or lateral instability.  Based on the lack of any 
competent evidence of instability or subluxation in the Veteran's 
left knee, the Board finds that Diagnostic Code 5257 does not 
apply in this case.  

The Board additionally notes that there is no evidence of locking 
of the knee, disability caused by cartilage removal, or malunion 
or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5258, 5259, and 5262 do not apply in this case.

The medical evidence of record demonstrates that the Veteran's 
left knee disability is manifested by joint pain and limited 
range of motion.  This symptomatology is congruent with the 
criteria set out in Diagnostic Codes 5260 [limitation of flexion] 
and 5261 [limitation of extension].  Accordingly, the Board finds 
that rating the Veteran under Diagnostic Codes 5260 and 5261 is 
appropriate in this case.  Moreover, a veteran may receive 
separate ratings for limitations in both flexion and extension 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Schedular rating

(1.)	Prior to January 7, 2010

The Veteran was afforded a VA examination in October 2005.  He 
complained of pain in his knees, which occurred mostly when he 
ran or jumped, but also occurred when bending.  He further 
indicated that he experienced flare-ups, and that he experienced 
fatigue.  He also noted that lifting heavy objects was difficult.  
The Veteran did not use medication for treatment.  

Upon physical examination, the VA examiner noted that the 
Veteran's left knee was nontender on palpation, and showed no 
weakened motion against strong resistance. Range of motion 
testing revealed flexion up to 140 degrees and extension of zero 
degrees.  The examiner reported no additional loss of range of 
motion after repetitive movement.  He diagnosed the Veteran with 
degenerative joint disease of the left knee with mild functional 
impairment.  

At the December 2007 DRO hearing, the Veteran continued his 
complaints of experiencing difficulty lifting heavy objects.  He 
also stated that he had difficulty coming back up from a 
squatting position, and that he occasionally used aspirin for 
treatment.

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 140 degrees of the left knee recorded prior to 
January 7, 2010.  There is no evidence which indicates that a 
greater limitation of flexion currently exists during this 
period.  Thus, without evidence of limitation of flexion of 45 
degrees or less in the left knee, a compensable rating for the 
left knee cannot be assigned based on Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, which is not met by the zero degrees of the left knee 
recorded prior to January 7, 2010.  There is no evidence which 
indicates that a greater limitation of extension currently exists 
during this period.  Thus, without evidence of limitation of 
extension of 10 degrees or more in the left knee, a compensable 
rating for the left knee cannot be assigned based on Diagnostic 
Code 5260. 

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
So it is in this case.  Accordingly, an increased disability 
rating is not warranted under Diagnostic Code 5003 prior to 
January 7, 2010.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his left knee 
disability, notably his difficulty in lifting heavy objects and 
complaints of flare-ups.  

However, range of motion testing conducted prior to January 7, 
2010, notably during the VA examination dated in October 2005, 
indicated forward flexion up to 140 degrees and extension limited 
to zero degrees.  As noted above, the VA examiner reported no 
additional loss of range of motion after repetitive movement.      

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The 
current assigned disability rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Accordingly, the Board finds that a disability rating in excess 
of 10 percent disability rating prior to January 7, 2010 is not 
warranted.  

	(2.)	From January 7, 2010

The Veteran was provided a VA examination in January 2010.  He 
complained of pain and swelling in the left knee, although he 
denied flare-ups as well as assistive devices and limitation to 
walking.  He stated that the left knee disability did not affect 
recreation, feeding, bathing, dressing, toileting, or grooming; 
mildly affected chores and driving; moderately affected shopping; 
severely affected exercise; and prevents him from participating 
in sports.  

Upon physical examination, the VA examiner documented a normal 
gait, and no other evidence of abnormal weight bearing or loss of 
bone.  He also indicated tenderness along the lateral knee.  
Range of motion testing revealed flexion up to 134 degrees and 
extension of zero degrees with no objective evidence of pain with 
active motion on the left side.  There was no additional 
limitation with repetitive motion.  The VA examiner further 
noted, however, that there was stable ankylosis of the Veteran's 
left knee which did not cause abnormalities of flexion or 
extension.  An X-ray report of the Veteran's left knee revealed 
minimal sclerosis along the articular surface of the medial 
condyle of the tibia and there was slight squaring of the cortex 
on the medial aspect.  However, there was no evidence of 
fracture, dislocation, joint effusion, significant narrowing of 
the joint space, or loose bodies in the joint.  The Veteran was 
diagnosed with early degenerative arthritis of the left knee.          
A private treatment record dated in March 2010 from Dr. D.A. 
documented treatment for the Veteran's left knee.  The Veteran 
complained of left knee pain and swelling which caused impairment 
walking and sleeping.  Examination of the left knee demonstrated 
full extension and 120 degrees flexion.  Further, collateral and 
cruciate ligaments were intact, although the Veteran demonstrated 
medial joint space pain and to a lesser extent some 
patellofemoral joint space discomfort with range of motion and 
mild crepitation.  Stress testing created minimal discomfort.  An 
X-ray report showed some mild arthritic change and mild lateral 
maltracking of the patella which was symmetric from side to side.  
An MRI report revealed horizontal tearing of the body and 
anterior horn of the lateral meniscus with extensive parameniscal 
cyst formation anteriorly; chronic, appearing complete anterior 
cruciate ligament tear; chondral surface irregularity overlying 
the superior apex of the patella and of the lateral facet of the 
patella; focus of cartilage delamination of the weight-bearing 
surface of the medial femoral condyle; and chondral surface 
irregularity of the posterior/lateral femoral condyle as well as 
a focus of full thickness cartilage loss of the weight-bearing 
surface of the lateral tibial plateau.    

With respect to the January 2010 VA examiner's report that the 
Veteran had ankylosing with his left knee, "ankylosis" is 
immobility and consolidation of a joint due to a disease, injury, 
surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Under 
Diagnostic Code 5256 [ankylosis of the knee], a 30 percent 
disability evaluation is assigned for ankylosis of the knee, 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees; a 40 percent evaluation is assigned for ankylosis 
in flexion between 10 degrees and 20 degrees; a 50 percent 
evaluation is assigned for ankylosis in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation is assigned 
for extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  

Because the competent medical evidence of record with respect to 
the Veteran's left knee demonstrates ankylosis with no 
abnormalities at flexion or extension, the Board finds that in 
resolving the benefit of the doubt in the Veteran's favor, the 
criteria for a 30 percent disability rating under Diagnostic Code 
5256 are met.  However, the Veteran is not entitled to a 40 
percent disability rating or greater because the evidence does 
not show ankylosis in flexion between 10 degrees and 20 degrees.

With regard to forward flexion of the Veteran's left knee, 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 134 and 120 degrees recorded with the most recent 
evidence.  There is no evidence which indicates that a greater 
limitation of flexion currently exists during this period.  Thus, 
without evidence of limitation of flexion of 45 degrees or less 
in the left knee, a compensable disability rating for the left 
knee cannot be assigned based on Diagnostic Code 5260.

With regard to extension of the Veteran's left knee, Diagnostic 
Code 5261 contemplates a noncompensable evaluation with a 
limitation of knee extension to 5 degrees.  As detailed above, 
range of motion testing conducted during the January 2010 VA 
examination and the March 2010 private treatment evaluation by 
Dr. D.A. both indicate left knee extension was zero degrees.  
There is no competent evidence of record indicating a greater 
limitation of extension.  Thus, without limitation of extension 
of 10 degrees or more, a compensable disability rating for the 
left knee cannot be assigned based on Diagnostic Code 5261 from 
January 7, 2010.  

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
So it is in this case.  Accordingly, an increased disability 
rating is not warranted under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of difficulty walking and sleep impairment caused by 
the left knee disability.  

However, range of motion testing conducted during the January 
2010 VA examination, the most recent VA examination, indicated 
forward flexion up to 134 degrees and extension limited to zero 
degrees with no objective evidence of pain with active motion on 
the left side.  There was no additional limitation with 
repetitive motion.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The 
current assigned disability rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).

Higher evaluation for Aortic Stenosis/Congenitally Bicuspid 
Aortic Valve

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran's service-connected aortic stenosis/congenitally 
bicuspid aortic valve (heart disease) is currently evaluated as 
30 percent disabling under Diagnostic Code 7000 [valvular heart 
disease].  Under that diagnostic code, a 30 percent evaluation is 
warranted when there is a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is warranted when there is 
more than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  The 
maximum 100 percent evaluation is warranted when there is chronic 
congestive heart failure; or when there is a workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 100 percent 
evaluation is also warranted during active infection with 
valvular heart damage and for three months following cessation of 
therapy for the active infection.  38 C.F.R. § 4.104 (Diagnostic 
Code 7000) (2010).

In addition to the preceding rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, 
effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 
(Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised 
regulation contains the following new provisions: (1) In all 
cases, whether or not cardiac hypertrophy or dilatation 
(documented by electrocardiogram, echocardiogram, or X-ray) is 
present and whether or not there is a need for continuous 
medication must be ascertained. (2) Even if the requirement for a 
10 percent rating (based on the need for continuous medication) 
or a 30 percent rating (based on the presence of cardiac 
hypertrophy or dilatation) is met, MET testing is required except 
when there is a medical contraindication; when the left 
ventricular ejection fraction has been measured and is 50 percent 
or less; when chronic congestive heart failure is present or 
there has been more than one episode of congestive heart failure 
within the past year; and when a 100 percent evaluation can be 
assigned on another basis. (3) If left ventricular ejection 
fraction (LVEF) testing is not of record, evaluation should be 
based on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the available 
medical information does not sufficiently reflect the severity of 
the Veteran's cardiovascular disability.  Id.

Period prior to January 7, 2010

An echocardiogram report dated in March 2005 from G.F., D.O., 
revealed ejection fraction of 60 percent, normal interventricular 
septum, mildly enlarged left atrium, normal right atrium, 
concentric hypertrophy of the left ventricle, normal right 
ventricular size, sclerotic aortic root, aortic valve 
demonstrated an eccentric trace leakage in which proximity of the 
valve ring could not be ruled out, normal mitral valve, normal 
tricuspid and pulmonic valves, no atrial septal or ventricular 
septal defects were noted, and no thrombus in the atrium or in 
the apex of the left ventricle.  A December 2005 echocardiogram 
report revealed similar findings, although estimated ejection 
fraction was 60-65 percent.  April 2006 and September 2007 
echocardiograms also revealed similar results, although thickened 
but not obstructive interventricular septum, enlarged right 
ventricle, thickened leaflets in the mitral valve, and ejection 
fraction of 55-60 were noted in the April 2006 echocardiogram.  

Additionally, mild valvular insufficiencies were noted in 
treatment records from Dr. G.F. in records dated from April 2005, 
and an ejection murmur was noted in a May 2006 record.  An August 
2005 Tilt Table Test noted the Veteran's problems with dizziness, 
although results were negative.  A January 2007 treatment record 
also noted the Veteran's complaints of occasional palpitations, 
although he denied any angina or angina type symptoms.  VA 
treatment records dated in December 2005 and March 2006 also 
document the Veteran's complaints of fatigue associated with his 
heart problems.  

The Veteran was afforded a VA cardiovascular examination in 
October 2005.  He did not complain of chest pain or shortness of 
breath, but he complained of fatigue and functional impairment.  
The VA examiner also noted that the Veteran did not have 
endocarditis, pericarditis, or syphilitic heart disease.  He 
diagnosed the Veteran with coronary artery disease status post 
prosthetic aortic valve for severe aortic stenosis and congenital 
bicuspid aortic valve, hyperlipidemia, and hypertension.  

At the December 2007 DRO hearing, the Veteran presented testimony 
as to the symptomatology associated with his heart disease.  
Notably, he stated that he did not have any episodes of treatment 
for congestive heart failure in the past year, although he 
continued to take medication for the heart disease.  

As discussed above, to obtain a 60 percent disability rating 
under Diagnostic Code 7000, medical evidence must demonstrate 
more than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Crucially, the evidence of record prior to January 7, 2010, to 
include the October 2005 VA examination as well as VA and private 
treatment records do not demonstrate these criteria.  
Accordingly, the evidence of record does not demonstrate that the 
schedular criteria for a disability rating in excess of 30 
percent have been met prior to January 7, 2010.
  

Period from January 7, 2010

A VA examination report dated on January 7, 2010 documents 
symptomatology associated with the Veteran's aortic 
stenosis/congenitally bicuspid aortic valve which warrants 
entitlement to a 60 percent disability rating.  At that time, the 
Veteran denied a history of myocardial infarction, rheumatic 
fever, heart rhythm disturbance, congestive heart failure, other 
heart disease, and angina.  However, he indicated a positive 
history of hypertension, valvular heart disease including 
prosthetic valve, dizziness, syncope, fatigue, dyspnea, and 
required continuous use of medication.  

Upon examination, the VA examiner reported no evidence of 
congestive heart failure or pulmonary hypertension, although 
murmur was present.  Moreover, there was not more than one 
episode of acute congestive heart failure in the past year, and 
no active infection with valvular heart disease.  Left ventricle 
ejection fraction was greater than 50 percent, which the VA 
examiner indicated as normal.  He also reported normal pulmonary, 
tricuspid, and mitral valves; aortic valve replaced with a 
prosthesis; trivial pulmonary regurgitation; moderate aortic 
valve gradient; normal atria; mildly dilated right ventricle; 
normal left ventricular diastolic diameter and fractional 
shortening; increased interventricular septum and left 
ventricular posterior wall dimensions; and no wall motion 
abnormality.  An X-ray report of the Veteran's chest revealed no 
active disease.  Pertinently, the VA examiner noted that symptoms 
of possible complications included fatigue, weakness, dyspnea, 
ankle or foot edema, weight gain, palpitations, syncope, or near-
syncope.  Further, stress testing revealed METs of more than 3 
and up to 5, with the Veteran specifically indicating that he can 
perform light yard work including pushing and riding his lawn 
mower.  

As explained above, under Diagnostic Code 7000, a 60 percent 
evaluation is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or when there is 
a workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Crucially, the January 2010 VA 
examination indicates that the Veteran evidenced a workload of 
greater than 3 METs but not greater than 5 METs, and that his 
complications included fatigue, dyspnea, and syncope.  

The Board further observes that the Veteran is not entitled to a 
disability rating in excess of 60 percent.  As mentioned above, 
the maximum 100 percent evaluation is warranted when there is 
chronic congestive heart failure; or when there is a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 100 percent 
evaluation is also warranted during active infection with 
valvular heart damage and for three months following cessation of 
therapy for the active infection.  Notably, the VA examiner 
specifically indicated that there was neither active infection 
with valvular heart disease nor evidence of chronic congestive 
heart failure, and the evidence of record does not otherwise 
indicate these findings from January 7, 2010.  Further, as noted 
above, he documented a workload of METs greater than 3 as well as 
left ventricle ejection fraction greater than 50 percent, and the 
evidence of record from January 7, 2010 does not otherwise show a 
workload of 3 METs or less, or ejection fraction less than 30 
percent.

Accordingly, the evidence of record demonstrates that the 
schedular criteria for an award of a 60 percent disability 
rating, and no higher, have been met from January 7, 2010.

Higher evaluation for Hypertension

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran's service-connected hypertension disability is rated 
under Diagnostic Code 7101 [hypertensive vascular disease].

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more; a 40 percent 
disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 160 
or more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

Under Diagnostic Code 7101, staged ratings are currently in 
effect for the Veteran's hypertension: the disability has been 
rated as 10 percent disabling percent prior to January 7, 2010, 
and 20 percent thereafter.  Even so, VA must consider all the 
evidence of record on appeal to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999). 

Period prior to January 7, 2010

The Veteran's service-connected hypertension prior to January 7, 
2010 is assigned a 10 percent disability rating under Diagnostic 
Code 7101.

As explained above, to obtain a 20 percent disability rating, 
medical evidence must demonstrate diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 200 
or more.  

The medical evidence of record demonstrates numerous blood 
pressure readings prior to January 7, 2010, all of which fall 
short of the measurements required for a 20 percent rating.  
Specifically, the Veteran's service-connected hypertension was 
manifested by blood pressure readings during the period under 
consideration of 139/90 mm/Hg and 130/88 mm/Hg in April 2005; 
146/94 mm/Hg in June 2005; 118/82 mm/Hg and 116/74 mm/Hg in July 
2005; 109/74 mm/Hg in August 2005; 142/84 mm/Hg in September 
2005; 140/90 mm/Hg in October 2005; 132/84 mm/Hg in November 
2005; 136/92 mm/Hg and 160/108 mm/Hg in December 2005; 140/92 
mm/Hg, 140/100 mm/Hg, and 146/80 mm/Hg in January 2006; 140/90 
mm/Hg in March 2006; 142/78 mm/Hg and 138/78 mm/Hg in August 
2006; 123/92 mm/Hg and 124/90 mm/Hg in October 2006; 135/89 mm/Hg 
in January 2007; 134/82 mm/Hg and 122/80 mm/Hg in May 2007; 
126/96 mm/Hg in July 2007; 156/78 mm/Hg and 150/70 mm/Hg in 
December 2007; 112/80 mm/Hg and 148/88 mm/Hg in January 2008; 
127/80 mm/Hg in April 2008; and 123/88 mm/Hg in July 2009.

The Board notes the Veteran's testimony during the December 2007 
DRO hearing that he uses medication to control his hypertension, 
and that his blood pressure has become so high at times that he 
must sit and rest.  However, the medical evidence of record does 
not show diastolic readings of 110 or more, or systolic readings 
of 200 or more.  Accordingly, the evidence of record does not 
demonstrate that the schedular criteria for an award of a 20 
percent disability rating have been met prior to January 7, 2010.

Period from January 7, 2010

The Veteran's service-connected hypertension from January 7, 2010 
is assigned a 20 percent disability rating under Diagnostic Code 
7101.

As explained above, to obtain a 40 percent disability rating, 
medical evidence must demonstrate diastolic pressure of 
predominantly 120 or more.  

The medical evidence of record demonstrates blood pressure 
readings from January 7, 2010 only conducted during the January 
2010 VA examination.  However, the measurements taken at that 
time fall short of those required for a 40 percent disability 
rating.  In particular, the Veteran's service-connected 
hypertension was manifested by blood pressure readings during the 
period under consideration of 181/111 mm/Hg, 162/110 mm/Hg, and 
142/108 mm/Hg.  

The Board notes the Veteran's reports to the January 2010 VA 
examiner that he uses medication to control his hypertension.  
However, the medical evidence of record does not show diastolic 
readings of 120 or more.  Accordingly, the evidence of record 
does not demonstrate that the schedular criteria for an award of 
a 40 percent disability rating have been met from January 7, 
2010.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected left knee, aortic stenosis/congenitally 
bicuspid aortic valve, and hypertension disabilities.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.
The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently employed as a field service technician 
on a full-time basis.  See the January 2010 VA examination 
report.  The Veteran reported to the January 2010 VA examiner 
that he lost one week of work in the past 12 months due to 
fatigue caused by his service-connected disabilities.  The Board 
therefore notes that it has no reason to doubt that the Veteran's 
left knee, aortic stenosis, and hypertension symptomatology 
adversely impacts his employability; however, this is 
specifically contemplated by the assigned schedular ratings.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of frequent hospitalization for the 
service-connected left knee, aortic stenosis, and hypertension 
disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

Rice consideration

In granting in part and denying in part the Veteran's claims for 
increased ratings, the Board observes that in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a claim for a total rating based on 
unemployability due to service-connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  In this case, the evidence of record does not show, and 
the Veteran has not asserted, that he is unemployable because of 
his service-connected left knee, aortic stenosis, and 
hypertension disabilities.  On the contrary, the Veteran has 
stated that he is currently employed as a field service 
technician.  See the January 2010 VA examination report.  
Accordingly, the Board concludes that the issue of TDIU has not 
been raised in this case.  































ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a 30 percent disability rating for ankylosis of 
the service-connected left knee disability from January 7, 2010 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for 
aortic stenosis/congenitally bicuspid aortic valve prior to 
January 7, 2010 is denied.

Entitlement to a 60 percent disability rating for aortic 
stenosis/congenitally bicuspid aortic valve from January 7, 2010 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
systolic hypertension prior to January 7, 2010 is denied.

Entitlement to an initial rating in excess of 20 percent for 
systolic hypertension from January 7, 2010 is denied.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


